I should like, at the outset to 
congratulate His Excellency Mr. Stoyan Ganev, Deputy Prime Minister and 
Foreign Minister of Bulgaria, on his unanimous election to the presidency of 
the General Assembly of the United Nations at its the forty-seventh session. 
His election is recognition of his diplomatic skills and the respect for 
international law in his country. We are confident that the international 
community will benefit from his presidency. 
I also take this opportunity to express our sincere appreciation to his 
predecessor. His Excellency Ambassador Samir Shihabi of Saudi Arabia, who 
diligently presided over the General Assembly at its forty-sixth session in an 
exemplary manner. We thank him for his efforts. 
The Secretary-General of the United Nations, Mr. Boutros Boutros-Ghali, 
has been at the helm of our Organization for nearly a year now. We have 
already appreciated his style of work and the vigorous responses to the 
various crises that have beset the international community. We want to 
reiterate our confidence in his work and our continuing support for his 
leadership. 

I welcome into our midst, as others before me have done, the 12 new 
Members of the United Nations. Their admission draws the United Nations 
closer to the realization of the principle of universality of membership. 
This development is particularly welcome at this time, when a rejuvenated and 
vigorous United Nations is closely involved in the resolution of many 
conflicts and crises around the world. It makes the pronouncements and 
actions of the world body that much more effective. 
It has now become clear to all that the end of the cold war has not been 
a panacea for the world's ills, especially the ills of third world countries. 
In some areas, and in some respects, these problems have been compounded by 
the upsurge in intense nationalism and new brands of religion. The end of the 
cold war has not yet brought tangible results and change for the Palestinian 
people in the Middle East, the black majority in South Africa, or peace to the 
peoples of Afghanistan, Cambodia, the Western Sahara and many other areas of 
conflict in the world. However, new and determined efforts are being made to 
resolve some of these problems peacefully, and we hope that these efforts will 
succeed. 
The tenth Summit of the Non-Aligned Movement, held recently in Indonesia, 
drew attention to the failure of all the multilateral talks aimed at narrowing 
the gap between developed and third world countries. In many areas, this 
economic gap has widened. The Summit confirmed the validity of the Movement 
in the current international situation, but it urged its members both to join 
hands in fighting the common economic and financial problems of the South and 
to promote economic cooperation among members of the South themselves. The 
fast-growing economies of South-East Asian countries have shown the capacity 
for intra-regional cooperation among developing countries and what can be 

achieved. In the place of cold-war issues, the Movement has put economic and 
financial matters on its agenda, and we hope that these will be tackled very 
forcefully over the next three years. 
In our region of southern Africa, our economic problems have been 
compounded by the very severe drought we are all facing. In the past, we used 
to export large quantities of white maize, but this year we have had to import 
13 million tons of grain alone. Although the States in the region are fully 
cooperating in the areas of transport and energy supply, other areas of our 
cooperation would be greatly increased were the evil apartheid system in South 
Africa brought to an end and a non-racial and democratic system established in 
that country. 
The regime of President F. W. de Klerk which has been commented upon by 
a number of speakers has put the brakes on the transition process that was 
being discussed at the Convention for a Democratic South Africa (COPESA). It 
has also very effectively undermined the entire process by condoning and 
abetting the escalating violence against innocent black people and 
demonstrators. 

Mr. de Klerk has lost credibility in the eyes of the international 
community. He must take steps now to release all political prisoners; we are 
told there are 140 prisoners still languishing in jail. He must abandon or 
close down the single men's hostels, which are being used by armed gangs as 
camps. He must forbid the carrying of any weapon for any purpose in public 
places. He should disband all extraterritorial battalions, such as Koevoet 
and Battalions 31 and 32; in fact, he should ban all private armies and 
militia units. These are not drastic measures by any means. They are the 
minimum steps that must be taken to level the playing field so that all South 
African political parties and teams can play on it. 
The current problems of prisoners, hostels, weapons and private militias 
are a direct consequence of the evil system of apartheid itself, which the 
international community has described as a crime against humanity. We must 
stress that that system has not yet ended, although some bold steps have been 
taken in the last two years towards removing it. But it is still there. 
We commend the role the international community has played, and continues 
to play, in South Africa in line with Security Council resolution 765 (1992) 
of 16 July 1992. It is still our belief that to deal adequately with the 
situation of violence in the country a substantial number of observers many 
more than the current 50 or so - should be dispatched to the country so that 
they cover all potential flash points. Only a credible and effective 
international presence can prevent the violence and restore the confidence 
among the parties in South Africa that is necessary for successful 
negotiations. 

It has become obvious that the international community has made the 
greatest headway on the South African issue when it has acted in unison. We 
need unity-in-action from the international community. The De Klerk 
Government must come out unequivocally on the side of majority rule as 
understood by all civilised nations, without any conditions or vetoes for 
minorities. The regime's primary responsibility is to provide security and 
safety for all South Africans, and therefore it needs to take decisive action 
not only for the protection of all citizens of the country, as I indicated 
earlier, but also to carry forward the current process of eliminating 
apartheid through peaceful means. 
Developments elsewhere in our region give much greater cause for hope, 
but the peace processes in question need to be carefully nurtured if success 
is to be guaranteed. In Angola adequate preparations appear to have been made 
for the general elections that are to take place in the next few days. The 
Vice-Minister for Foreign Affairs of Angola gave a detailed account of the 
arrangements that have been made for the elections in that country. The 
Angolan people, he indicated, will be given an opportunity to elect a 
government of their choice. 
The greatest praise for this achievement must go to the Angolan people 
themselves, who have shown great maturity and patriotism in the face of 
difficulties and mutual suspicions nurtured by 16 years of war. Some praise 
must, however, also go to the United Nations, which has steadfastly supported 
the Angolan peace process, particularly through the deployment of the United 
Nations Angola Verification Mission (UNAVEM II), a peace-keeping operation in 
which my country, Zimbabwe, is also playing a modest part. 

We are glad that the problems that had arisen with regard to the 
registration of voters, particularly logistical problems of access by 
voter-registration officials to various parts of the country, have now been 
resolved and that incidents of violence in the electioneering process have not 
been allowed to get out of hand. We also commend the pledge by the main 
parties in the Angolan elections that they will respect the poll result and 
that if they win they will endeavour to establish a government of national 
unity and reconciliation. The concept of bringing all sections of society 
into government is indeed an act of statesmanship that takes into account the 
traditions of the African people. 
With regard to Mozambique, we believe that a comprehensive cease-fire 
will be signed on 1 October 1992. We hope that this solemn commitment will be 
upheld and respected by all the signatories and, in fact, by all the 
Mozambican people. After so many years of fighting, Mozambicans want peace, 
tranquillity and progress, but to achieve peace a lot of work still remains to 
be done. There is need for flexibility on both sides, and for active 
participation by all States in the region, including the Republic of South 
Africa, in the peace process. 
Zimbabwe has done, and will continue to do, all in its power to help 
maintain the momentum and keep the peace process in Mozambique moving 
forward. As all delegates are aware, the Rome Declaration envisages an 
eventual United Nations monitoring role in Mozambique's electoral process, and 
we trust that all States will support such an undertaking by this world body. 

The situation in Somalia, to which many speakers have referred, is a 
cause of deep concern in my country; 2 million people may die and 5 million 
need food aid. The extent of the suffering, which is now labelled the world's 
worst human disaster, could have been greatly alleviated had the world body 
acted earlier and with speed. However, we commend the decisive steps that 
have now been taken by the Security Council, especially the decision to 
dispatch 3,500 troops to protect food shipments and distribution. My country 
is proud to be participating in this operation, which is aimed at averting a 
famine of genocidal dimensions in Somalia. 
We urge the various clan militias in the country not to disrupt the 
United Nations effort, but to engage in negotiations aimed at reuniting and 
bringing peace to their tortured people. The leaders of the three political 
factions in Somalia must be condemned for intensifying civil strife in a 
society that is already ravaged by so much famine and drought. They should 
instead be unifying and reconciling their people, reconciling the nation, in 
order to enable it to withstand the drought more effectively. 
In West Africa the continued elusiveness of a solution to the Liberian 
conflict is also a cause of grave concern. We commend the efforts of the 
Economic Community of West African States (ECOWAS) Governments to bring peace 
and democracy to Liberia. Fighting between rival factions in recent days may 
embroil forces of the ECOWAS Cease-fire Monitoring Group (ECOMOG) in more 
fighting and make the whole situation intractable. We urge our Liberian 
brothers to put the safety and future of their people and country before 
personal gain and aggrandizement, and we urge our ECOWAS brothers also to 
continue with their efforts in attempting to bring peace to Liberia. 

The crisis in the Middle East has dragged on for a long time, dating from 
the cold-war era. Our hopes were raised that a solution would be found in the 
current round of peace talks that began with the Madrid Conference. We still 
place our hopes in that process, and hope that the advent of a Labour 
Government in Israel will result in a more imaginative and flexible attitude 
that can lead to a solution adequately addressing the legitimate aspirations 
of the Palestinian people. Clearly, the new Israeli Government must accept 
the principle of the complete withdrawal of its troops of occupation from 
Palestine and the assumption of full control by the Palestinians over their 
own resources, including water resources, as fundamental to the resolution of 
the Palestinian issue. Further, it is important for the United Nations to 
assume a central role in the peace process, particularly as its resolutions 
served as terms of reference for the Madrid Conference. 
 
There are many other areas of crisis and conflict that require, and are 
getting, the attention of this world body, such as Cyprus, Cambodia, 
Afghanistan, Western Sahara and others. The United Nations must continue to 
ensure that in Western Sahara, the referendum plan is carried out in a manner 
that reflects the genuine aspirations of the Sahrawi people; that in Cambodia, 
full and comprehensive implementation of the Paris Accords is achieved; that 
in Cyprus, a solution that preserves the unity of the country and its 
sovereignty and territorial integrity is found; and that in Afghanistan also, 
the unity of the country is ensured and peace realized. 
The most explosive areas in the whole world today, however, remain the 
countries of the former Union of Soviet Socialist Republics and the former 
Socialist Federal Republic of Yugoslavia, which have been the subject of much 
comment by earlier speakers. In these areas, once the communist parties that 
held power collapsed, the remaining, separate ethnic entities were engulfed in 
intense local tribalism and in an upsurge of religious fundamentalism. Our 
experiences in Africa reveal that social situations of tribalism and/or 
religious fundamentalism cannot be resolved simply by calling an election, or 
by using military force alone; what is often required is a deliberate act of 
national reconciliation that establishes a government of national unity and 
distributes power and influence to every segment of the society. This is a 
political game in which there should be no losers: the purpose of an election 
becomes that of establishing the relative strengths of the participating 
parties and therefore the weight or seats they should have in a government of 
national unity. 

In the case of Yugoslavia, from the very beginning my delegation felt 
that when the upsurge of tribal feeling hit that unhappy land, a conference of 
national reconciliation should have been convened. If some tribes insisted on 
getting out of the federal arrangement, they should have been required to sign 
a treaty guaranteeing the rights of the minority tribes to power-sharing and 
to enforcement of full human rights within their own territories, 
because let us face it - the main problem in Yugoslavia is the patchwork of 
tribal units that are spread throughout that land. 
We ourselves have never believed that the European Economic Community's 
policy of early recognition of Croatia and Slovenia on the one hand and the 
severe punishment of Serbia and Montenegro on the other would solve the 
problems of tribal and religious feelings in Bosnia and Herzegovina, where the 
numbers in the ethnic mix are almost equal. We strongly condemn the obnoxious 
policy of so-called ethnic cleansing by the competing tribes in Bosnia and 
Herzegovina. 
The expulsion or killing of any one person in the process of so-called 
cleansing does not solve any problem; instead, it creates a psychological, 
vicious circle of communal violence. However, when we discuss the question of 
Yugoslavia in this world body soon, we would urge a word of caution: to seek 
reconciliation and not to ridicule any of the warring tribes of former 
Yugoslavia. The fact that persons drawn from different ethnic, racial, 
religious, linguistic and cultural groups live together should be a point of 
strength rather than weakness; in fact, former Yugoslavia used to pride itself 
on that very fact. Here in the United States of America, the country draws 
much strength from the cultural diversity of its people, who live together 
happily under one political system. That is broadly what we should aim at in 
the context of the Balkans. 

The subject of restructuring the United Nations system has been on our 
agenda for some time now. My delegation put some specific proposals before 
the summit of world leaders held here last January. The thrust of our 
contribution was the need to democratize the international system and the 
empowerment of the voice of third world countries within that system. 
We are pleased that the Secretary-General has followed up the work of 
that summit with a comprehensive statement entitled "An Agenda for Peace" 
(A/47/277). We agree with most of the well-thought-out conclusions and 
suggestions in the report; in particular, we agree with the emphasis he puts 
on democratic practices and the commitment to full human and political rights 
within our societies. On the subject of tribalism and nationalism, which we 
have been discussing, he says: 
"if every ethnic, religious or linguistic group claimed statehood, there 
would be no limit to fragmentation, and peace, security and economic 
well-being for all would become ever more difficult to achieve". 
(A/47/277, para. 17) 
We also endorse the recommendation that more should be done to assist the 
countries that become victims of economic sanctions applied by this world body 
against other States. A meaningful and fair programme and mode of 
compensation for victim States would encourage them to apply United 
Nations-sponsored sanctions more faithfully, which would result in greater 
effectiveness of those sanctions. 
It is also our view that the United Nations should have its own dedicated 
and committed armed units on a permanent basis, so that in its enforcement 
actions the world body acts as the world body, not as only some of its parts 
or some of its Members. The Charter itself provides for the United Nations to 

function in that fashion, and we believe that it is time the relevant 
provisions in this regard were reactivated. 
Given the centrality of the Security Council to the question of the 
maintenance of international peace and security, any discussion of security 
issues cannot be complete without a look at the procedures of that body 
itself. We are aware of the circumstances in which the power of veto was 
given to those who now possess it in the Council. The point at issue now is 
whether arrangements that appeared fair or at least justifiable 47 years 
ago are still viable today. We believe this is an issue which needs rational 
discussion in which all States would participate equally and all views would 
be given a fair hearing. Only such a fair exchange of views can result in the 
peaceful new world order that we are all seeking. 
Needless to say, conflicts are not only the result of injustice within 
and among nations but also the result of poverty, want and despair. The past 
decade has seen a massive deterioration in the standards of living of peoples 
in the developing world. This poverty is traceable not only to the policies 
of individual third world Governments but also to the capricious and 
pernicious international environment in which they operate: not only have the 
prices for raw materials - the mainstays of our economies - been seriously 
depressed throughout the past decade, but we have also faced extremely high 
interest rates and increased protectionism from the markets of developed 
countries. Far from being recipients of capital, we have become net exporters 
of hard currency, and today we jointly labour under a foreign debt of some 
$1.3 trillion. Some of us have, in addition to all this, suffered natural 
disasters such as the drought, to which I have referred, that is ravaging 
southern Africa at the present time. 

Poverty and want breed despair, and despair, of course, breeds conflict. 
If the international community is to address peace and security issues 
adequately, it needs to attend seriously to the causes of despair in the world 
today. There can be no human right greater than the right to food, the right 
to shelter and the right to life itself and, during life, the right to 
literacy. The world body and its specialized agencies must address these 
issues as a matter of urgency. 

In this regard, we are pleased at the plethora of projects now under way 
to make the United Nations focus on issues of economic development and social 
and humanitarian issues, such as the Nordic project. We believe the time has 
also come when a frank appraisal should be made of the global economy with a 
view to eliminating some of the built-in obstacles to growth for developing 
countries. 
I must return again to the theme of the Movement of Non-Aligned 
Countries, namely, how to close the widening economic gap between rich and 
poor nations. My delegation supports the convening of an international 
conference on social development, planned for 1994 or 1995. Such a gathering 
would assist in defining clearly the basic needs of human beings on this Earth 
in this nuclear age, needs which must be met in order for them to live a 
decent, satisfying and enriched life - in answer to the question. What does 
an ordinary human being need? and it would also map out a genuine path of 
development for third world countries in the South. The conference could play 
a very important part in showing the correct path to development. The paths 
that have been chosen for development have led us in different directions, and 
some of them have led us into culs-de-sac. We need to think deeper and to act 
more decisively in order to chart the correct path. To that extent, we 
strongly support the convening of the conference on social development. 
That should be the essence of the new world order to which we should all 
aspire. It should be an international order guided by the twin objectives of 
universal peace and security, on the one hand, and an improved quality of life 
for all the Earth's inhabitants, on the other. It must also be an order 
characterized by justice and respect for international law. We third world 
countries should join enthusiastically in the promotion of the current Decade 

of International Law, because that is our only shield against the arbitrary 
actions of some big Powers. Our sovereignty and our national 
self-determination are deeply rooted in our political philosophies, of various 
kinds, but they are also anchored in the practice of international law. We 
should uphold that shield even more vigorously in the so-called new world 
order that is emerging. We should also uphold the Charter of the United 
Nations, which gives us some of the basic principles on which the 
international system has operated for so many years, nearly half a century. 
Today we stand at a crossroads. The collapse of the old order gives us 
the rare opportunity to build something new in its place. Shall we use this 
opportunity wisely, or not? History has taught us salutary lessons about the 
price mankind has had to pay for opportunities that are missed. In our 
deliberations in this forum and in others, we shall all help determine the 
shape of this new order that is coming. Zimbabwe intends to participate, with 
others, actively in that debate to ensure that the much-heralded new world 
order will be a just, humane and enlightened one that will bring an 
improvement to the quality of life of all of humanity and provide for the 
basic needs of all human beings, and especially in our developing societies. 
The global community has the means and the capacity to provide for those basic 
needs. 
